[Cite as J.M. v. L.J., 2020-Ohio-4419.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

J. M.                                                 C.A. No.      19CA011549

        Appellant

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
L. J.                                                 COURT OF COMMON PLEAS
                                                      COUNTY OF LORAIN, OHIO
        Appellee                                      CASE No.   17DV083478

                                  DECISION AND JOURNAL ENTRY

Dated: September 14, 2020



        CARR, Presiding Judge.

        {¶1}     Appellant J.M. appeals the judgment of the Lorain County Court of Common Pleas.

This Court reverses and remands the matter for proceedings consistent with this decision.

                                                 I.

        {¶2}     At the time of the incidents leading to this appeal, J.M. and Appellee L.J. were

married and had two children. In 2017, the parties’ relationship began to deteriorate. J.M.

attributed some of the parties’ problems to L.J.’s alcohol use. A confrontation arose between the

parties in June 2017; however, J.M. was not “physically harmed” during that incident.

        {¶3}     In September 2017, another confrontation arose. J.M. maintained that L.J. was

intoxicated, while L.J. denied the same. L.J. followed J.M. throughout the house asking her

questions about where she had been and who she might have been seeing. L.J. also made remarks

to the children about J.M. and her behavior. The parties’ children were very upset by the incident.
                                                 2


At one point, L.J. reached toward J.M. and grabbed her shoulder area, resulting in visible red marks

on J.M.’s neck, chest, and shoulder.

       {¶4}    Ultimately, J.M. fled the home and went to a friend’s house. The friend observed

the marks on J.M.’s neck, chest, and shoulder. On September 11, 2017, J.M. filed a petition for a

domestic violence civil protection order on behalf of herself and the two children. An ex parte

order was issued that same day, and, following a full hearing before a magistrate, a full hearing

domestic violence civil protection order was issued. At that time, a divorce action was pending.

In the entry granting the full hearing civil protection order, the magistrate found that, during the

September 2017 incident that resulted in the protection order, L.J. “was acting as if he was under

the influence of alcohol or some other substance.” The provisions of the protection order included

both that L.J. not use or possess alcohol or illegal drugs and that he not consume alcohol in the

presence of the children. The order was set to expire in September 2022.

       {¶5}    L.J. filed objections and oral argument was heard on the objections. Thereafter, the

trial court modified the order to remove the parties’ children as protected parties but otherwise

concluded that the order should remain in full force and effect. Neither party appealed.

       {¶6}    In April 2019, L.J. filed a motion pursuant to R.C. 3113.31(E)(8)(b) to terminate

the domestic violence civil protection order. In his motion, L.J. noted that, while he was originally

charged with domestic violence in relation to the September 2017 incident, the charge was reduced

to disorderly conduct persisting. L.J. believed that the protection order should be terminated

because he did not believe J.M. was still in fear of L.J., there had been no violations of the

protection order, and the parties lived within close proximity without negative contact.

       {¶7}    The hearing on the motion to terminate the protection order was consolidated with

the hearing on the parties’ divorce. In its judgment entry, after reviewing the factors outlined in
                                                   3


R.C. 3113.31(E)(8)(c), the trial court concluded that L.J. failed to demonstrate by a preponderance

of the evidence that the protection order should be fully terminated. Nonetheless, “due to [J.M.’s]

admission that [L.J.] did not physically harm her or the children,” the trial court found that the

protection order should be reduced from five years to two years, expiring on September 11, 2019.

In addition, the court found the provision of the protection order that required L.J. to not use or

possess alcohol was over-burdensome and struck that provision from the protection order.

         {¶8}   J.M. has appealed, raising a single assignment of error for our review.

                                                  II.

                                   ASSIGNMENT OF ERROR

         THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT MODIFIED THE
         CIVIL PROTECTION ORDER[.]

         {¶9}   J.M. argues that the trial court abused its discretion in modifying the civil protection

order.

         {¶10} “Either the petitioner or the respondent of the original protection order or consent

agreement may bring a motion for modification or termination of a protection order or consent

agreement that was issued or approved after a full hearing.” R.C. 3113.31(E)(8)(b). “The court

may modify or terminate as provided in division (E)(8) of [R.C. 3113.31] a protection order or

consent agreement that was issued after a full hearing under this section.” R.C. 3113.31(E)(8)(a).

“The moving party has the burden of proof to show, by a preponderance of the evidence, that

modification or termination of the protection order or consent agreement is appropriate because

either the protection order or consent agreement is no longer needed or because the terms of the

original protection order or consent agreement are no longer appropriate.” R.C. 3113.31(E)(8)(b).

         In considering whether to modify or terminate a protection order or consent
         agreement issued or approved under this section, the court shall consider all
         relevant factors, including, but not limited to, the following:
                                                4


       (i) Whether the petitioner consents to modification or termination of the protection
       order or consent agreement;

       (ii) Whether the petitioner fears the respondent;

       (iii) The current nature of the relationship between the petitioner and the
       respondent;

       (iv) The circumstances of the petitioner and respondent, including the relative
       proximity of the petitioner’s and respondent’s workplaces and residences and
       whether the petitioner and respondent have minor children together;

       (v) Whether the respondent has complied with the terms and conditions of the
       original protection order or consent agreement;

       (vi) Whether the respondent has a continuing involvement with illegal drugs or
       alcohol;

       (vii) Whether the respondent has been convicted of, pleaded guilty to, or been
       adjudicated a delinquent child for an offense of violence since the issuance of the
       protection order or approval of the consent agreement;

       (viii) Whether any other protection orders, consent agreements, restraining orders,
       or no contact orders have been issued against the respondent pursuant to this
       section, section 2919.26 of the Revised Code, any other provision of state law, or
       the law of any other state;

       (ix) Whether the respondent has participated in any domestic violence treatment,
       intervention program, or other counseling addressing domestic violence and
       whether the respondent has completed the treatment, program, or counseling;

       (x) The time that has elapsed since the protection order was issued or since the
       consent agreement was approved;

       (xi) The age and health of the respondent;

       (xii) When the last incident of abuse, threat of harm, or commission of a sexually
       oriented offense occurred or other relevant information concerning the safety and
       protection of the petitioner or other protected parties.

R.C. 3113.31(E)(8)(c).

       {¶11} A trial court’s judgment modifying a domestic violence civil protection order is

reviewed for an abuse of discretion. See Y.H. v. C.C., 8th Dist. Cuyahoga No. 107892, 2019-Ohio-

2922, ¶ 13.
                                                 5


       {¶12} Here, the trial court concluded that L.J. failed to meet his burden to demonstrate an

immediate termination of the protection order was warranted. The trial court noted that the

protection order was having its intended effect. Nonetheless, the trial court “place[d] significant

weight to [J.M.’s] testimony and admission that [L.J.] never physically harmed her or the parties’

children.” The trial court then stated that it “question[ed] the timing of [J.M.] seeking a DVCPO

against [L.J.] at the emotion[al] conclusion of their relationship, and whether [J.M.] used the

DVCPO to prevent [L.J.] from seeing his own children which was traumatic for both the children

and [L.J.].” “[D]ue to [J.M.’s] admission that [L.J.] did not physically harm her or the children,

the Court [found] that the DVCPO should be reduced from a five year DVCPO to a two year

DVCPO with an expiration date of September 11, 2019.”

       {¶13} The trial court then stated that the “provision #16 of the DVCPO [which] order[ed]

[L.J.] to not use or possess alcohol [was] over-burdensome, and that the allegations by [J.M.]

regarding [L.J.’s alcohol use [were] questionable at best, and only focuse[d] on isolated incidents

of drinking alcohol in 2017 that involved no physical harm to [J.M.] or the minor children. Further,

these incidents [were] unrelated to the event that gave rise to the issuance of the DVCPO on

September 11, 2017.”

       {¶14} Unfortunately, the primary factual finding that that the trial court relied on in

concluding that a modification was warranted is not supported by the record. The trial court, by

its own admission, placed significant weight on its finding that J.M. admitted that L.J. did not

physically harm her or the children. First, we note that the children were not protected parties

under the protection order following the trial court’s July 2018 entry ruling on L.J.’s objections.

In that entry, the trial court concluded that L.J. never caused or attempted to cause physical harm

to the children.
                                                  6


       {¶15} With respect to the trial court’s finding that J.M. admitted that L.J. did not cause

her physical harm, we cannot say that finding is supported by the record. This finding appears to

come from L.J.’s counsel’s cross-examination of J.M. at the 2019 termination hearing. There,

L.J.’s counsel asked J.M. to review her testimony from the 2017 hearing. L.J.’s counsel had J.M.

read her response to the question “Were you physically harmed?” J.M. read her response which

was, “I wasn’t physically harmed.” While J.M. did provide that response to that question at the

2017 hearing, a review of the 2017 hearing transcript reveals it was not in the context of the

September 2017 incident. Instead, when J.M. was asked that question at the 2017 hearing, she

was being asked about the June 2017 incident, which was not the incident that formed the basis

upon which the protection order was granted. At the 2019 termination hearing, J.M. was then

asked if she would agree that L.J. caused her no physical harm at all on September 9, 2017, based

upon her answers at the 2017 hearing. J.M. answered that that was incorrect. J.M. pointed out

that she had marks on her neck.

       {¶16} The record does not support that J.M. admitted at the 2019 termination hearing that

she suffered no physical harm during the September 2017 incident that formed the basis of the

protection order. Instead, the record discloses that J.M. admitted during the original 2017 hearing

that she suffered no physical harm during the June 2017 incident. Notably, during closing

argument at the 2019 termination hearing, L.J.’s counsel requested that the trial court review the

transcript of the 2017 hearing to confirm that J.M. did not suffer physical harm. As noted above,

review of that transcript does not support the trial court’s finding.

       {¶17} This finding, that J.M. admitted that she did not suffer physical harm during the

September 2017 incident appears to be the primary basis upon which the trial court determined it

was appropriate to shorten the duration of the protection order. It also appears that this finding
                                                    7


influenced the trial court’s decision to eliminate the requirement that L.J. not use or possess

alcohol. In eliminating that requirement, the trial court noted that “the allegations by [J.M.]

regarding [L.J.’s alcohol use [were] questionable at best, and only focuse[d] on isolated incidents

of drinking alcohol in 2017 that involved no physical harm to [J.M.] or the minor children.”

       {¶18} Given the substantial weight that the trial court put on a finding that is not supported

by the record before this Court, we can only conclude that the trial court abused its discretion in

modifying the protection order. This Court takes no position on whether the protection order

should be modified; instead, this Court concludes that the trial court’s basis for modifying the

protection order is not supported by the record.

       {¶19} J.M.’s assignment of error is sustained.

                                                   III.

       {¶20} J.M.’s assignment of error is sustained. The judgment of the Lorain County Court

of Common Pleas is reversed, and this matter is remanded for proceedings consistent with this

decision.

                                                                                Judgment reversed,
                                                                               and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period
                                                8


for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellee.




                                                     DONNA J. CARR
                                                     FOR THE COURT



HENSAL, J.
TEODOSIO, J.
CONCUR.


APPEARANCES:

WAYNE R. NICOL, Attorney at Law, for Appellant.

R.J. BUDWAY, Attorney at Law, for Appellee.